Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 27-28 and 30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 27-28 are drawn to the relative dimensions of the inner and outer surfaces of the auxiliary sealing member, not previously considered, which are divergent from the examined invention, including the nature of multiple sealing elements, and or the inclined nature of different direction components of the sealing members, set forth inter alia, at claim 12. Similarly, Claim 30 newly recites aspects of a wall portion not previously presented, and apparently indefinite having a wall with a distal end in the radial direction, and something positioned between the distal end and the inner surface of the primary seal, which is not the same as the previously examined invention, including the taper or incline of the seal.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27 and 28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim 19 has been indicated withdrawn by applicant. It is not treated, therefore. 

Response to Arguments
Applicant's arguments filed 10/8/2021 have been fully considered but they are not persuasive.
In the remarks, applicant does not traverse the official notice taken that steel and aluminum are known bearing support structures and that they are “elastically deformable.” See MPEP 2144.03 C “If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice ….” Here, applicant did not traverse the facts asserted under official notice, which are therefore admitted prior art in the record. 
Applicant does indicate disagreement with examiner’s definition of “elastically deformable,” (Rem. P. 10) however this is not a persuasive disagreement. Applicant could have provided a specific narrowing definition for the term in the specification, thus limiting the ability of the examiner to construe in the manner used, but has failed to do so. Thus examiner’s construction of the terms plain meaning as it is understood by one of ordinary skill is the plain meaning of the term, in light of the specification as a whole. Here it is clear that metals such as steel, or wood, or substantially any solid material can undergo “elastic deformation” which is limited only to the ability to deflect to any degree, and to return to its un-deformed state. This is the plain meaning of “elastic deformation,” see for example the definition provided at dictionary.com: “elastic deformation (noun) physics: the temporary change in length, volume, or shape produced in an elastic substance by a stress that is less than the elastic limit of the substance.” (https://www.dictionary.com/browse/elastic-deformation). Metals as noted previously clearly embody this term. Applicant notes at p. 10 that a person of “ordinary skill would recognize that the spindle 6 is made of a rigid material such as a metal.” Which as addressed above does not exclude the metal from the class of materials that are “elastically deformable.” The term “elastomeric” might be usefully applied as a narrower term, though of course, elastomeric bearings are also known in the art. 
At App. Rem. 11, applicant indicates a disagreement with the characterization of Wattenbach, suggesting that in the previous office action, the reliance upon the guide block 164 as showing evidence of a bearing portion. This is not persuasive, since the breadth of the term in the claims is clearly embodied in the teachings of Wattenbach. Examiner remains convinced that Wattenbach does specifically teach and motivate the addition of a bearing portion (as claimed) since doing so duplicates the guidance and support experienced by the plunger, which is both nearly identical to applicant’s own effort, and is clearly the motive and technical reasoning for the Wattenbach support as shown. Applicant’s essential allegation is that 164 of Wattenbach is “very different in shape and functionality than the bearing 216. Thus the guide block cannot correspond to a bearing portion.” Stuff and nonsense. The claim requires “a bearing portion positioned [in a specific location]….” The nature of the bearing portion is not limited by the claim language in any sense tending to a definition that would exclude the structure clearly disclosed and shown in Wattenbach. Examiner cannot add limitations not found in the claims themselves for the purpose of avoiding art.  It is incorrect for applicant to assert that Wattenbach does not disclose a bearing portion because of the form and function of 164, because the form and function of 164 of Wattenbach clearly and unambiguously is a “bearing portion” which bears against and supports the reciprocation of the plunger to the extent required by the claim language—as seen in Wattenbach figure 6 and as disclosed in [0036]: “a guide block 164 is coupled to an inner surface of the neck portion 44 to guide and support the spindle 116 during reciprocation.”
Applicant contends (Rem. P. 13, final two lines) that the Lagaly reference washer and plate and seal do not “seal” the reciprocating shaft. This is not persuasive, since, as shown in Lagaly figure 9, the elements abut, contact, or otherwise prevent from intrusion some penetration and they are shown in abutment with the plunger. This is “seal” as claimed, and therefore is an appropriate citation and evidence that the claim 26 is obvious. However, applicant’s contention that the groove structure in the front and rear of the sealing member is persuasive. While Ohlendorf shows a supported and constrained ring in the groove of a sealing member (as at figure 2) there is not a front and rear each having a groove in those respective sides. While the duplication of sliding/sealing members as seen in Ohlendorf is obvious in light of Lagaly, the rejection of claim 26, which requires the specific facing directions of the grooves as highlighted in claim 26 and explained in applicants remarks would be lacking in the combination of Ohlendorf and Lagaly previously presented. The rejection is withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 and 18, and 29 and 30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlendorf (US 2008/0289196) as set forth above, in view of Chen US 5,241,888 and official notice and in view of Wattenbach as set forth previously with respect to claim 11 (now cancelled).
Regarding claim 9, Ohlendorf discloses A reciprocating tool (see abstract line 2 “reciprocating”)comprising: a motor ([0027] “a motor cooling arrangement…”); a casing (14 inter alia, figure 1); a converting mechanism accommodated in the casing and configured to convert rotating motion of the motor into reciprocating movement in a predetermined direction (22/20 figure 1); a plunger extending in the predetermined direction (6 figure 1), the plunger being provided with a mounting portion on which an end bit is mountable (8, 10 respectively, figure 1), and reciprocally movably supported to the casing (reciprocation is shown by the arrow in figure 1 on the central axis of plunger 6), the plunger being driven by the converting mechanism to reciprocally move in the predetermined direction (along the axis, as seen, figure 1); a primary sealing member (32 figure 1) made of elastically deformable material and formed with a hole into which the plunger is reciprocally movably inserted in the predetermined direction (see figure 1, [0026] the element 32 discussed as “an o-ring” which is a structure with a demonstrable hole as claimed), the primary sealing member being supported by the casing (as seen at 32 figure 1).
Ohlendorf further discloses an auxiliary sealing member (30 figure 1), the auxiliary sealing member being provided separate from the primary sealing member and supported by the primary sealing member, the auxiliary sealing member contacting the plunger in an entire circumference in a plane perpendicular to the predetermined direction (as seen in figure 1), wherein the primary sealing member has an inner surface defining the hole and supporting the auxiliary sealing member (the inside of the O-ring 32, shown in figure 1 or 2, supports the auxiliary 30).

Ohlendorf does not explicitly disclose the primary or auxiliary sealing members to be made of elastically deformable material (Ohlendorf is silent as to the material in both instances). While the disclosure does not state explicitly the material of either 30 or 32, those of ordinary skill would recognize the disclosure of material that is “elastically deformable.” Elastically deformable means only that under some load (any load whatsoever, as none is specified by the claim) the material is capable of returning to an unstressed state after the release of the load. The claim scope therefore extends to nearly every solid material. Not just rubber or plastic, but steel, aluminum and, as recited in claim 16, to felt. If even felt qualifies as elastically deformable, then surely the person of ordinary skill would recognize that both 30 and 32 in Ohlendorf is disclosed as elastically deformable. There is additional evidence in Ohlendorf. First, that the term “O-ring” typically refers only to an elastomeric material, capable of being resilient and elastically deformed. The shading of both 14 and 30 and 32 in Ohlendorf therefore is a disclosure that all three elements are of similar material (such as plastic generally) and therefore would be “elastically deformable” as claimed. 
While Ohlendorf discloses “elastically deformable” material for the primary and auxiliary sealing members, as claimed, it does so without explicitly indicating what material is to be used. 
For example, bushings are known to be made from “plastic” (See Chen US 5,241,888).
Further, examiner takes official notice that materials such as steel and aluminum are known to be used as bearing support structures, and they are unquestionably “elastically deformable.”  
In the same field of endeavor (power tool construction) it would have been obvious to one skilled in the art at the time of the invention to modify Ohlendorf by selecting known materials, such as plastics as taught by Chen, since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Since Plastic is known for use in a sliding bushing application for power tools, the designation of a specific material does nothing to enhance the patentability of a design. Here, given the fact that the disclosure of Ohlendorf is strongly suggesting or indicating that a plastic is used for the materials, and omits any discussion of what materials to choose, the person of ordinary skill would be expected (and required) to select appropriate materials to practice the invention disclosed in the whole of Ohlendorf. In that context, the obviousness of selecting a regular type of material for this sort of application (e.g. plastic or steel, or any other known elastically deformable material) is not a patentable advance, rather it is the sort of routine selection that is available to those of ordinary skill to practice.
Regarding claim 9, as amended, the claim limitation newly drawn to the positioning of a sealing member between the mounting portion and the bearing portion; as previously discussed:  Wattenbach discloses 164 figures 4, 5 showing a bearing portion, as claimed, such that the primary sealing member (180) is between the bearing portion and the mounting portion (184). In this case, Ohlendorf does not specifically show a bearing portion rear of the sealing member (which acts as a bearing for the plunger). The point of bearing portions is to support and constrain the movement of a plunger in its reciprocatory path, as seen from the disclosure of Wattenbach as a whole. Those of ordinary skill would understand by looking at the elements of Wattenbach that bearing supports are known in the art to provide a support for plungers at the rear thereof, and thereby provide an additional supporting location for the plunger. It would have been obvious to one of ordinary skill in the art to add a bearing support portion as claimed to the device of Ohlendorf, since doing so is a duplication of the bearing support used at the front of the plunger shown, and duplicates the support and guidance being experienced on the plunger. This is a known type of arrangement and could also have been added with evidence from Wattenbach, which shows a bearing structure at the rear of a plunger specifically, and therefore demonstrates that supporting plungers at the rear (as claimed—such that the bearing, the seal, and the mounting portion are formed in that order) is an old and well known way to support reciprocating plungers for blades. It provides the evident benefit of providing more support and guidance constraint to the movement of the plunger, as discussed at [0036], noted in the remarks section of this action above. 

Regarding claim 18, see Ohlendorf figure 1.
Regarding new claim 29, see Ohlendorf figure 2 which shows the auxiliary sealing member 30 inside and abutted to the inner surface of the primary sealing member 32, and the contact of the whole peripheral surface of the contact between the members as claimed in claims 29. 

Claims 13-17, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ohlendorf (US 2008/0289196) in view of Chen US 5,241,888 and official notice in view of Wattenbach (US 2011/0107608) as applied to claim 9, 10 and 18 above, and further, in view of Lagaly (US 6,810,589).
Ohlendorf does not disclose that the ‘primary’ sealing member has a main body and that the auxiliary sealing member is first and second sealing members facing outward from the primary, and including seats for the respective second and first members; in essence, the sealing member of Ohlendorf, though for the same purpose as applicant (sealing dust/ etc. from entering via the plunger path) it does not use identical construction as shown at applicant’s 7 figure 3, having space for both a front and a rear auxiliary wiper bearing surface inside the primary bearing. 
IN the art, it is known to use multiple ancillary rings of different materials stacked adjacent to one another to provide duplicated or redundant sealing effect. See Lagaly at 412, 414, figure 9, inter alia. “A rubber seal 412 abuts shaft bearing 411.  Washer 413 separates rubber seal 412 from felt seal 414.  Plate 415 supports felt seal 414 on the opposite side of washer 413 and is adapted to receive fasteners 416.  Fasteners 416 secure the seal assembly 410 to the upper housing 400a against the reciprocating motion of reciprocating shaft 541.”
It would have been obvious to one of ordinary skill in the art to use a primary sealing member of Ohlendorf to be expanded to hold multiple ancillary seals therein, as taught by Lagaly, above. The duplication of the kinds of materials used in the ancillary seals is a duplication of parts for added benefit, and is prima facie obvious. With respect to the nature of the shaping of the primary seal of Ohlendorf, the exact nature of the shape is not restricted by the disclosure thereof—it is disclosed as serving the purpose of attaching the inner sealing member to the housing, so any shape of primary member contoured to achieve the function of connecting the known desirable multiple sleeve ancillary members, known and discussed in Lagaly would have been obvious to one of ordinary skill. As seen additionally from both Ohlendorf and Wattenbach, the use of differently shaped seals and bearing surfaces is shown to be known solutions in the art of guiding and supporting reciprocating plungers in the cutting tool arts, and therefore should all be available to those of ordinary skill to make use of. It has been held that the combination of elements known in the prior art to be used in accordance with their known functions is unpatentable as a matter of law absent a showing that the combination has results which are unexpectedly advantageous over the prior art. Please see Sakraida v. Ag Pro, Inc. U.S. Supreme Court No. 75-110 425 US 273, 189 USPQ 449 (1976), Which states “patent[s] for combination that only unites old elements with no change in their respective functions withdraws what is already known into field of its monopoly and diminishes resources available to skillful men” and [a] patent [which] simply arranges old elements with each performing the same function it had been known to perform, although perhaps producing a more striking result than in previous combinations…are not patentable under standards appropriate for a combination patent”; also see  Anderson’s Black Rock, Inc. v. Pavement Salvage Co., Inc. U.S. Supreme Court 396 US 57, 163 USPQ 673 (1969) which states “while the combination of old elements performed a useful function, it added nothing to the nature and quality of the radiant-heat burner already patented”. Similarly here, there is a combination of known sealing techniques, all of which would have been known to those of ordinary skill. 
 The Supreme Court in KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. 398 (2007) affirmed both Sakraida and Anderson’s requirement that to be patentable a combination needed to provide some synergistic effect. See Slip op. at 13 lines 3-19. Using known elements for their known functions is as a matter of law not patentable, since it removes resources available to skillful men, contrary to U.S. Const., Art. I §8, cl.8. which provides patent monopolies to promote the progress of useful arts. See Slip op. KSR at 24 lines 5-7.
Each of the elements  primary seal,  ancillary seal and  their numerous available respective locations are known as seen in the cited prior art (above); their combination is unpatentable absent a showing that one of ordinary skill would be unable to effect their combination, or their combination provides unexpectedly good results (more than a duplicated effect). 

From Lagaly, the person of ordinary skill would modify the primary member of Ohlendorf to hold the stack of inner/auxiliary sleeves as seen in figure 9 of Lagaly, to achieve the multiple material sleeving known in the art. 



Allowable Subject Matter
Claim 12 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 remains allowed.
Applicant’s contention that the groove structure in the front and rear of the sealing member set forth in claim 26 is lacking from the Ohlendorf/Lagaly combination is persuasive. While Ohlendorf shows a supported and constrained ring in the groove of a sealing member (as at figure 2) there is not a front and rear each having a groove in those respective sides. While the duplication of sliding/sealing members as seen in Ohlendorf is obvious in light of Lagaly (which would lead to multiple centrally constrained grooves on the interior perimeter of the sealing member 30 of Ohlendorf), the rejection of claim 26, which requires the specific facing directions of the grooves as highlighted in claim 26 and explained in applicants remarks would be lacking in the combination of Ohlendorf and Lagaly previously presented. The rejection is withdrawn, and claim 26 is found allowable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724